PER CURIAM.
The appellant challenges an order dissolving the parties’ marriage, whereby the court addressed various matters including the amount of a support arrearage. Because the question of such an arrearage was neither encompassed by the pleadings for relief nor noticed for hearing, the court should not have addressed this matter. See e.g. State, Department of Revenue v. Strickler, 702 So.2d 277 (Fla. 1st DCA 1997); Peterson v. Mathies, 687 So.2d 47 (Fla. 5th DCA 1997). Such a ruling was not compelled under section 61.14(5)(a) with regard to the current support obligation, and the appealed order is reversed insofar as it pertains to the question of a support arrearage. The order is otherwise affirmed, and the case is remanded.
ALLEN, C.J., BROWNING and LEWIS, JJ., concur.